DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-7 are pending and are examined and claims 8-15 are withdrawn and are not examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (“Peptide aptamer-modified single-walled carbon nanotube based transistors for high-performance biosensors, Scientific Reports, 7:17881. 2017.; already of record).
Regarding Claim 1, Tung teaches a sensor (biosensors, see Abstract), comprising:
a substrate (SiO2/Si substrate, Fig. 2, See also Results and Discussion); 
a nanotube array structure formed on one side of the substrate, the nanotube 5 array structure comprising a plurality of nanotubes, each nanotube having an open end 
a plurality of aptamers anchored in the plurality of nanotubes, which are processed by surface activation (See introduction, we modified the channels of SWCNT FETs by novel peptide aptamers that were engineered with a selective affinity for Cathepsin E (CatE) via systemic in vitro evolution. This work details the successful fabrication and demonstration of a liquid-gated SWCNT FET sensor modified with CatE-binding peptide aptamers. See also Fig. 4 which shows two at least two peptide aptamers.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (“Peptide aptamer-modified single-walled carbon nanotube based transistors for high-performance biosensors, Nature Scientific Reports, 7:17881. 2017.; already of record)

Regarding Claims 2, 3, and 4, Tung teaches the sensor of claim 1.
Tung is silent to a wall thickness-to-diameter ratio of each nanotube 10 ranges from 1:2 to 1:10, a height-to-width ratio of each nanotube ranges from 1:0.5 to 1:10, and a duty ratio of the plurality of nanotubes ranges from 0.5 to 6. 15  
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that thickness-to-diameter ratio of each nanotube, height-to-width ratio of each nanotube, and a duty ratio of the plurality of nanotubes are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Nanotubes in general would be of a nano-size.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the plurality of   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tung (“Peptide aptamer-modified single-walled carbon nanotube based transistors for high-performance biosensors, Nature Scientific Reports, 7:17881. 2017.; already of record)
Regarding Claim 5, Tung teaches the sensor of claim 1, wherein the nanotube array structure comprises an ordered array composed of the plurality of nanotubes, and Tung teaches This characteristic RBM observed at 170 cm−1 corresponds to an as-grown SWCNT that is 1.4 nm in diameter.
Tung is silent to a diameter of each nanotube ranges from 10 nm to 100 µm.
Seferos teaches in the related art of sensors. The tube: is a nanotube having a diameter of up to 100 nm (See claim 3, alternatively, [0011] and [0043]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the diameter of the nanotubes in the device of Tung, to be 100 nm, as taught by Seferos, to allow for The desired dimensions of a tube can be determined according to the ultimate use of the tube, certain properties of the tubes varying with length, width and/or wall thickness, as taught by Seferos, in [0043]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tung (“Peptide aptamer-modified single-walled carbon nanotube based transistors for high-
Regarding Claim 6, Tung teaches the sensor of claim 1.
Tung is silent to diffractive reflectance intensity or a diffractive transmittance intensity of the nanotube array structure for transverse electric 20 polarization and transverse magnetic polarization is increased with an increase in a diameter of each nanotube.  
Wang teaches in the related art of nanotubes. Under the transverse electric field, the circular cross-sections of ZnO nanotubes are deformed to elliptic. In addition, the bandgap of ZnO nanotube gradually reduced with the increasing electric field strength. Such field-induced modulation effect is enhanced in ZnO nanotubes with larger tube diameter, but is not sensitive to the chirality. See Abstract. Kan et al. reported the transverse electric field-induced deformation ratio of the armchair single-walled carbon nanotubes as functions of field strength and tube diameter. See Introduction. One can see that the tube radial diameter along the direction of the electric field is enlarged, whereas the diameter perpendicular to the field direction is reduced. See results and discussion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the nanotubes in the device of Tung such that a diffractive reflectance intensity or a diffractive transmittance intensity of the nanotube array structure for transverse electric 20 polarization is increased . 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tung (“Peptide aptamer-modified single-walled carbon nanotube based transistors for high-performance biosensors, Nature Scientific Reports, 7:17881. 2017.; already of record), in view of Hasan (US Pub 2017/0327935); already of record.
Regarding Claim 7, Tung teaches the sensor of claim 1. 
Tung is silent to the nanotube array structure comprises at least one material selected from the group consisting of: a zirconium-based metallic glass, a titanium-based metallic glass, a palladium-based metallic glass, an iron-based metallic-25- glass, a copper-based metallic glass, a nickel-based metallic glass, an aluminium-based metallic glass, a tungsten-based metallic glass, and a magnesium-based metallic glass.
Hasan teaches in the related art of nanostructures and nanotubes. [0034] Preparation of metallic glass nanostructures e.g. metallic glass nanotips, metallic glass nanorods, metallic glass nanotubes. See [0012] for the metallic glass composition which include Pd, Ni, or Cu, or Zi.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the nanotubes from metallic glass including Pd, Ni, or Cu, or Zi, as taught by Hasan, in order to enable economical preparation of metallic glass nanostructures having excellent surface property, and desired shape and aspect-ratio, as taught by Hasan, in [0011].

				Cited Reference
. 

Response to Arguments
Applicant’s arguments, see page 6, filed 12/28/20, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn. 

Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. 

	First, Applicant argues on page 7 referring to Fig. 2a of Tung, in the SEM image of the fabricated SWCNT VET as shown in the left side of Fig. 2a, wherein the SWSCT is indicated by the white arrow, the SWCNT seems to be distributed in a disorderly manner. Therefore, it is not clear whether "each SWSCT having an open end opposite to the SiO2/Si substrate".
	In response, Examiner notes the carbon nanotubes have openings at each end. Also note the openings that run longitudinal that form the nanotubes. Therefore, the rejection is maintained.

	Second, Applicant argues on page 7 despite that Fig. 2a of Tung shows the relation between the SWCNT and the Au electrode, the relation between the SWCNT and the SiO2/Si substrate cannot be seen from Fig. 2a since the SiO2/Si substrate is 
	In response, Examiner notes in the prior art of Tung in Fig. 4 for example there is the Si/SiO2 at the bottom which would be the substrate. The nanotube (SWCNT) is shown to be formed on the SiO2 layer in Fig. 4. Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798